Citation Nr: 1536016	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-46 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than August 3, 2009, for the award of an increased rating of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement requesting to withdraw his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw an appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Veteran and his representative submitted a written statement in July 2015 indicating that he wished to withdraw his appeal.  38 C.F.R. § 20.204(a), (b).  As such, there remain no allegations of error of fact or law for appellate consideration.  The Board has no jurisdiction to review this appeal, and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


